DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 2/21/22 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 2/21/22 has been entered in full. Claims 1, 20 and 23 are amended. Claims 1-10, 14-21 and 23  are pending.
Applicants' election without traverse of Group I, claims 1-10, 14, 20, 21 and 23 was previously acknowledged. Claims 15-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election of an antibody comprising the LC/HC of SEQ ID NO: 1/5 as the species of antibody was also previously acknowledged. This species reads on each of the pending claims.
Claims 1-10, 14, 20, 21 and 23 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (5/21/21).
The objections to claims 20, 21 and 23 at pg 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 20, 21 and 23 at pg 3 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which withdrawn in view of the amendments to the claims.
The rejection of claims 9 and 10 at pg 4-5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendments to the claims.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Instant claim 1, as amended, encompasses an isolated anti-CD30 binding antibody "comprising" (changed from "consisting of") a single light and a single heavy chain variable region comprising CDR sequences selected from (a)-(e), the elected species of which is (a), in which the light and heavy chain comprise the CDR sequences of SEQ ID NO: 2-4 and 6-8. Per MPEP 2111.03, the transitional phrase "comprising" is "inclusive or open-ended and does not exclude additional, unrecited elements". As such, the term "comprising" broadly encompasses the same embodiment over which the claims were previously rejected; i.e., an anti-CD30 binding antibody with single light and a single heavy chain variable region comprising CDR sequences selected from (a)-(e), the elected species of which is (a), in which the light and heavy chain comprise the CDR sequences of SEQ ID NO: 2-4 and 6-8.
The claims of the '625 application, which were amended on 1/28/22, are directed to a bispecific antibody comprising an anti-CD30 antibody that encompasses an antibody with the same sequences recited in the instant claims; e.g., see claim 1, part (a) of '625, which is directed to an antibody comprising the CDR sequences of SEQ ID NO: 2-4 and 6-8. Therefore, the claims of '625 are directed to a bispecific antibody that comprises an antibody identical to the instant antibody as part of the bispecific antibody. 
The '377 patent, per its Abstract, teaches monoclonal antibodies that bind CD30 and derivatives of such including bispecific antibodies. The '377 patent further teaches that a bispecific antibody comprising an anti-CD30 antibody can be "prepared by conjugating the constituent binding specificities, e.g., the anti-FcR and anti-CD30 binding specificities, using methods known in the art and described in the examples 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take a bispecific antibody of the claims the '625 application and modify it to separately make the anti-CD30 antibody as taught by the '377 patent; i.e., an isolated anti-CD30 antibody capable of binding human CD30 consisting of a single light chain variable region and a single heavy chain variable region comprising the CDR sequences of SEQ ID NO: 2-4 and 6-8. The person of ordinary skill in the art would have been motivated make such an isolated anti-CD30 antibody in order to produce the bispecific antibody of the claims of the '625 application using the conjugation technique of the '377 patent, which requires that each constituent antibody is produced separately and then conjugated together. The person of ordinary skill in the art would have had a reasonable expectation of success because the '377 patent teaches that the methods of production of bispecific antibodies by conjugation are known in the art, and thus the person of ordinary skill in the art would have expected such techniques to be applicable to any bispecific antibody of interest, such as the one of the claims of the '625 application. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Instant claims 2-4 and 9 depend from claim 1 and recite further limitations that correspond to further limitations recited of the anti-CD30 antibody of the claims of '625. 
Instant claim 2 limits the antibody of claim 1 to one wherein the light and heavy chain sequences are further defined; the elected species of which are SEQ ID NO: 1 and 5, which corresponds to claim 2 of '625. Instant claims 3 and 4 each encompass an antibody of claim 1 that is monoclonal, which correspond to claim 9 of '625. Instant claim 14 is directed to a composition comprising the antibody of claim 1 which corresponds to claim 14 of '625, also directed to a composition comprising the antibody of the invention. Each of these further limitations represents preferred embodiments of the independent claim, and therefore would have been further been obvious to include 
Instant claims 5-9 are directed to further limitations of the anti-CD30 antibody that are not recited in the claims of '625, but are encompassed by the anti-CD30 antibody portion of the bispecific antibody. Furthermore, the portion of the specification of the '625 application that informs the claimed bispecific antibody comprising an anti-CD30 antibody teaches these further limitations as embodiments of the invention. The humanized or chimeric antibody of instant claims 5 and 6 is taught at ¶ 53 of U.S. Patent Application Publication 20200095330, published 3/26/20, a publication of the specification of '625. The Ig or scFv scaffold of claim 7 and the human scaffold of claim 8 are taught at ¶ 56 of '625. The scFv of claim 9 is taught at ¶ 53, 53, 56 and 77 of '625. 
For these reasons, the two sets of claims are not patentably distinct.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
It is noted that while the rejection is provisional, the instant application and the '625 application share the same effective filing date, which is 9/24/19. Per MPEP 804:
"If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims … the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application."


Applicants’ arguments (2/21/21; pg 8-9) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants acknowledge that the claims of the '625 application are directed to a bispecific antibody comprising the anti-CD30 antibody of the instant claims, but differs in that it is bispecific and therefore must comprise a second antibody that binds to a different antigen that is a T cell surface antigen. Applicants argue that thus the two sets of claims are directed to antibodies with "different binding specificities 
Applicants’ arguments have been fully considered but are not found persuasive. Applicants have amended claim 1 such that the antibody in one "comprising" the requisite light and heavy chain sequences rather than "consisting of" such. such sequences. However, the term "comprising" is an open-ended transitional phrase that broadly encompasses narrower embodiments directed to "consisting of". As such, the claims, despite reciting "comprising", still encompass the same embodiment over the claims were rejected previously. Applicants' arguments that the claims of the '625 application are directed to a bispecific antibody are not found persuasive because the rejection takes this into account and explains why an antibody of the instant claims that is not bispecific is still obvious over said bispecific antibody in view of the teachings of the '377 patent. 

Conclusion
Claims 20, 21 and 23 are allowable.

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646